Case 4:19-cv-00655-BSM Document 40-18 Filed 09/11/20

From: John W Walker <johnwalkeratty@aol.com>
Sent: Tuesday, September 5, 2017 9:22 AM

To: SJones@mwlaw.com

Ce: jwarren@pcssd.org

Subject: Re: status conference

| understand that we are to meet at 2:00 p.m.??

John W Walker

johnwalkeratty@aol.com

-----Original Message-----

From: Sam Jones <SJones@mwiaw.com>

To: John W Walker <johnwalkeratty@aol.com>
Ce: jwarren <jwarren@pessd.org>

Sent: Fri, Ses 4, 2017 3:57 pm

Subject: status conference

Dr. warren and | would still like to meet with you Tuesday. Sam

MITCHELL | WILLIAMS

M. Samuel Jones Ill

T 501.688.8812 | F 501.918.7812

sjones@mwlaw.com | MitchellWilliamsLaw.com >
425 W. Capitol Ave. | Ste. 1800 | Little Rock, AR 72201
Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C.

 

Page 1 of 7

Confidentialiiy Notice: This eiecirenic mail transmission and any attachment may constitute en siiomey-clicni communication that is privileged é
intended for jransmission io. or receipt by, any unauthorized persons. lf you have received this electronic mail transmission in error. please dele
sysiem without copying it. and notify the sender by reply e-mail or by calling (807) 688-8800 Little Rack, AR (479) 464-5650 Rogers. AR (512) 4

(267) 757-8780 Newlown, PA or (870) 326-929? Jonesboro, AR so thei cur address record can be corrected.

 

Warren: Bates No. 000390

PLAINTIFF’S
EXHIBIT

 
Case 4:19-cv-00655-BSM Document 40-18 Filed 09/11/20 Page 2 of 7

From: JANICE WARREN on behalf of JANICE WARREN <jwarren@pessd.org>
Sent: Tuesday, September 5, 2017 6:35 PM

To: ALICIA GILLEN

Subject: Re: PCSSD - Attached is the new draft of the Supplemental Status Report

Filed at 6 this evening. You got it when I received. I saw draft this moming and got this one about 3.
Sent from my iPhone

On Sep 5, 2017, at 6:18 PM, ALICIA GILLEN <agillen@pcssd.org> wrote:

Has this been filed?
It says draft on the subject line but has an electronic file date in the body of the document. Has
anyone on the board seen this before today?

On Tue, Sep 5, 2017 at 3:10 PM JANICE WARREN <jwarren@pcssd.org> wrote:
Board
Please read the attached. Sam and J met this morning trying to finalize our report to Judge
Marshall. While many questions are still unanswered our goal is to be transparent. There is still
much to be discovered but after 3 meetings with WD&D and Baldwin and Shell, I am hopeful
the Mills project will get on track and meet court requirements. Call me if you have questions.
Janice

Sent from my iPhone
Begin forwarded message:

From: Sam Jones <SJones@mwlaw.com>

Date: September 5, 2017 at 2:23:47 PM CDT

To: "jwarren(@pessd.org" <jwarren(a@pcssd.ore>

Ce: "fdickevi@pessd.are" <fdickew@pcssd.org>

Subject: PCSSD - Attached is the new draft of the Supplemental Status
Report

M. Samuel Jones Ill

T 501.688.8812 | F 501.918.7812
siones@mwiaw.com | MitchellWilliamsLaw.com

425 W. Capitol Ave. | Ste. 1800 | Little Rock. AR 72201
Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C.

Warren: Bates No. 000391
Case 4:19-cv-00655-BSM Document 40-18 Filed 09/11/20 Page 3 of 7

From: GILLEN, ALICIA on behalf of GILLEN, ALICIA <agillen@pcessd.org>
Sent: Wednesday, September 6, 2017 12:59 PM

To: ROUSH, DEBORAH

CC: BOARD MEMBERS; WARREN JANICE

Subject: Re: Statement for press

I have pondered this statement all morning and have a few questions. I have included the board on my
response in case they may have had some of the same issues

1) when will this statement going to be released? Or is this a response for "when' we are asked? Releasing it
before anything has actually happened seems a bit premature. It should be in coordination with a request for
information regarding the Supplement document. Your actions on this overall issue seem to have a knee jerk
reaction at this point, with little discussion with the board regarding an actual plan of action.

2) You may want to alter your wording in paragraph #4. If WE are willing to "remedy any inequities" this could
cause a lot of issues down the road. As stated in the supplement "Maumelle athletic facilities will overall be
inferior to thosc at Mills." This is something that the families in Area 5 and 6 will quickly identify and will
expect a response for the plans to rectify that situation.

2) [have a lot of issues with paragraph #3. It contradicts the rest of the statement. Why are we comparing
ourselves to anyone else, we should be the example to other districts. Putting down someone else does not make
us look positive. The reason you stated IN AN EMAIL for the supplement was for "transparency", not the
desegregation lawsuit. That should be our constant message as to why we are proceeding with this course of
action.

3) Regarding a course of action...when will the board be privy to what we, as a District, will be doing to resolve
all of the issues that were laid out in the Supplement. You have given everyone the long list of what is wrong,
but offered no plan on how WE arc going to resolve them.

Thank you in advance for your response to the board regarding my questions,
Alicia Gillen

On Wed, Sep 6, 2017 at 10:08 AM, ROUSH, DEBORAH <droush@pessd.ore> wrote:
Dr. Warren requested I send you this. The following is the statement that has been prepared to send to the press
related to the filing of the court documents, I don't know that Cynthia will run a story until after the court status
update on Friday, but wanted to unpackage it in our terms just in case. Thank you -- Deb

Statement regarding Pulaski County Special School District's Supplemental Status Report filed
with the court regarding the September 8, 2017, Status Conference on Desegregation from Dr.

Janice Warren, interim superintendent of schools:

"Tt is an exciting time at the Pulaski County Special School Distriet with two new schools being
built - Mills University Studies High School and Robinson Middle School set to open next
school year -- as well as a complete renovation planned for Sylvan Hills High School the
following year.

"As we have grown closer to Mills and Robinson taking form, and at the same time a new
administration was put in place at the District, questions have arisen regarding whether the nwo
schools are being equitably built.

Warren: Bates No. 000392
Case 4:19-cv-00655-BSM Document 40-18 Filed 09/11/20 Page 4 of 7

"Other school districts might quietly remedy this problem as soon as it became apparent, and
before the buildings were complete. However, this district is part of a federal desegregation
lawsuit where it has not been declared unitary in its facilities, It is for this reason that the
District administration believed it was prudent to immdediately inform the Court of its

CONCErHS.

"Right now there are more questions than answers, and the District is looking into those. We
believe there is ample time to remedy any inequities that could exist between the schools that
may be discovered, and we plan for a successful opening of the schools in 2018."

 

Alicia Gillen
PCSSD School Board
Zone 5

 

_ Warren: Bates No. 000393
Case 4:19-cv-00655-BSM Document 40-18 Filed 09/11/20 Page 5 of 7

From: WARREN, JANICE on behalf of WARREN, JANICE <jwarren@pessd.org>
Sent: Wednesday, September 6, 2017 1:25 PM

To: GILLEN, ALICIA; BOARD MEMBERS; ROUSH DEBORAH

Subject: Re: Statement for press

#1 This document is the proactive approach. This is your opportunity for discussion, Court is Friday and there
will be additional questions. This document will be our response because more questions will arise.

#2.We have some inequities in the two new facilities being built. I encourage you to tour both and form your
own opinion. Let me know if] need to arrange a tour for you or any other board member who hasn't seen both.
#2. Didn't note contradiction but will check. Thanks for pointing it out.

#3. As stated in the supplement, the questions that we know of were laid out and answers are being

researched. It was stated in the document for the Judges review, we will not have answers this Friday. By the
way, other issues are forthcoming

Last week I made calls to all of you to make you aware of problems with design of our two facilities. Most of
you were able to view the video footage and some toured the facilities. Yesterday, I attempted to inform you of
Sam's supplement to be filed. Sure, I wish he gotten it to me days earlier but he didn't. My desire is to keep
you informed and hear it from me versus reading it in the paper.

Hope this helps.

Janice

On Wed, Sep 6, 2017 at 12:58 PM, GILLEN, ALICIA <agillen@pessd.org> wrote:
| have pondered this statement all morning and have a few questions. I have included the board on my
response in case they may have had some of the same issues

1) when will this statement going to be released? Or is this a response for "when' we are asked? Releasing it

before anything has actually happened seems a bit premature. It should be in coordination with a request for

information regarding the Supplement document. Your actions on this overall issue seem to have a knee jerk
reaction at this point, with little discussion with the board regarding an actual plan of action.

2) You may want to alter your wording in paragraph #4. If WE are willing to "remedy any inequities" this
could cause a lot of issues down the road. As stated in the supplement "Maumelle athletic facilities will
overall be inferior to those at Mills." This is something that the families in Area 5 and 6 will quickly identify
and will expect a response for the plans to rectify that situation.

2) [have a lot of issues with paragraph #3. It contradicts the rest of the statement. Why are we comparing
ourselves to anyone else, we should be the example to other districts. Putting down someone else does not
make us look positive. The reason you stated IN AN EMAIL for the supplement was for "transparency", not
the desegregation lawsuit. That should be our constant message as to why we are proceeding with this course
of action.

3) Regarding a course of action...when will the board be privy to what we, as a District, will be doing to

resolve all of the issues that were laid out in the Supplement. You have given everyone the long list of what is
wrong, but offered no plan on how WE are going to resolve them.

Thank you in advance for your response to the board regarding my questions,

Alicia Gillen

On Wed, Sep 6, 2017 at 10:08 AM, ROUSH, DEBORAH <droush@necssd.ors> wrote:

 

Warren: Bates No. 000394
Case 4:19-cv-00655-BSM Document 40-18 Filed 09/11/20 Page 6 of 7

From: WARREN, JANICE on behalf of WARREN, JANICE <jwarren@pessd.org>
Sent: Wednesday, September 6, 2017 1:25 PM

To: GILLEN, ALICIA; BOARD MEMBERS; ROUSH DEBORAH

Subject: Re: Statement for press

#1 This document is the proactive approach. This is your opportunity for discussion. Court is Friday and there
will be additional questions. This document will be our response because more questions will arise.

#2.We have some inequities in the two new facilities being built. I encourage you to tour both and form your
own opinion. Let me know if] need to arrange a tour for you or any other board member who hasn't seen both.
#2. Didn't note contradiction but will check. Thanks for pointing it out.

#3. As stated in the supplement, the questions that we know of were laid out and answers are being

researched. It was stated in the document for the Judges review, we will not have answers this Friday. By the
way, other issues are forthcoming

Last week I made calls to all of you to make you aware of problems with design of our two facilities. Most of
you were able to view the video footage and some toured the facilities. Yesterday, I attempted to inform you of
Sam's supplement to be filed. Sure, I wish he gotten it to me days earlier but he didn't. My desire is to keep
you informed and hear it from me versus reading it in the paper.

Hope this helps.

Janice

On Wed, Sep 6, 2017 at 12:58 PM, GILLEN, ALICTA <agillen(@pcssd.org> wrote:
[ have pondered this statement all morning and have a few questions. I have included the board on my
response in case they may have had some of the same issues

1) when will this statement going to be released? Or is this a response for "when' we are asked? Releasing it.
before anything has actually happened seems a bit premature. It should be in coordination with a request for
information regarding the Supplement document. Your actions on this overall issue seem to have a knee jerk
reaction at this point, with little discussion with the board regarding an actual plan of action.

2) You may want to alter your wording in paragraph #4. If WE are willing to "remedy any inequities” this
could cause a lot of issues down the road. As stated in the supplement "Maumelle athletic facilities will
overail be inferior to those at Mills." This is something that the families in Area 5 and 6 will quickly identify
and will expect a response for the plans to rectify that situation.

2) [have a lot of issues with paragraph #3. It contradicts the rest of the statement. Why are we comparing
ourselves to anyone else, we should be the example to other districts. Putting down someone else does not
make us look positive. The reason you stated IN AN EMAIL for the supplement was for "transparency", not
the desegregation lawsuit. That should be our constant message as to why we are proceeding with this course
of action.

3) Regarding a course of action...when will the board be privy to what we, as a District, will be doing to
resolve all of the issues that were laid out in the Supplement. You have given everyone the long list of what is

wrong, but offered no plan on how WE are going to resolve them.

Thank you in advance for your response to the board regarding my questions,
Alicia Gillen

On Wed, Sep 6, 2017 at 10:08 AM, ROUSH. DEBORAH <droush@pessd.ore> wrote:

Warren: Bates No. 000395
Case 4:19-cv-00655-BSM Document 40-18 Filed 09/11/20 Page 7 of 7

Dr. Warren requested I send you this. The following is the statement that has been prepared to send to the
press related to the filing of the court documents. I don't know that Cynthia will run a story until after the
court status update on Friday, but wanted to unpackage it in our terms just in case. Thank you -- Deb

Statement regarding Pulaski County Special School District's Supplemental Status Report filed
with the court regarding the September 8, 2017, Status Conference on Desegregation from Dr.
Janice Warren, interim superintendent of schools:

"It is an exciting time at the Pulaski County Special School District with two new schools being
built -- Mills University Studies High School and Robinson Middle School set to open next
school year -- as well as a complete renovation planned for Sylvan Hills High School the
Jollowing year.

"As we have grown closer to Mills and Robinson taking form, and at the same time a new
administration was put in place at the District, questions have arisen regarding whether the
two schools are being equitably built.

“Other school districts might quietly remedy this problem as soon as it became apparent, and
before the buildings were complete. However, this district is part of a federal desegregation
lawsuit where it has not been declared unitary in its facilities. It is for this reason that the
District administration believed it was prudent to immdediately inform the Court of its
concerns,

"Right now there are more questions than answers, and the District is looking into those. We
believe there is ample time to remedy any inequities that could exist between the schools that
may be discovered, and we plan for a successful opening of the schools in 2018."

 

Alicia Gillen
PCSSD School Board
Zone 5

Janice Warren, EdD

Interim Superintendent of Schools
Pulaski County Special School District
925 E. Dixon Rd. LR, AR 72206

Warren: Bates No. 000396
